          Case: 3:21-cv-00492-jdp Document #: 2 Filed: 08/05/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 ROBERT CARR, JR. ,

         Petitioner,                                                    ORDER
 v.
                                                               Case No. 21-cv-492-jdp
 STATE OF WISCONSIN,

         Respondent.


        Petitioner Robert Carr, Jr. seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Petitioner has neither paid the $5 filing fee nor requested leave to proceed without prepayment

of the filing fee. For this case to move forward, petitioner must pay the $5 filing fee or submit

a properly supported motion for leave to proceed without prepayment of the filing fee no later

than August 26, 2021. Any motion for leave to proceed without prepayment of the filing fee

must include a certified copy of an inmate trust fund account statement (or institutional

equivalent) for the six-month period beginning approximately February 5, 2021 through the

date of the petition, August 5, 2021.




                                            ORDER

        IT IS ORDERED that:

                1.     Petitioner Robert Carr, Jr. may have until August 26, 2021, to pay the

$5 filing fee or submit a properly supported motion for leave to proceed without prepayment

of the filing fee.
        Case: 3:21-cv-00492-jdp Document #: 2 Filed: 08/05/21 Page 2 of 2




       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before August 26, 2021, I will assume that petitioner wishes to

withdraw this petition.

              Entered this 5th day of August, 2021.

                                   BY THE COURT:


                                   /s/
                                   PETER OPPENEER
                                   Magistrate Judge
